Citation Nr: 1231100	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether removing ex-spouse D. as of July 1, 2006 and creation of overpayment in the amount of $6, 313.00 are correct. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In August 2011, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal (via a VA Form 9), received by the RO in October 2011, the Veteran requested a hearing before the Board by live videoconference.  In a February 2012 letter, the Veteran was advised that he was scheduled for the requested hearing on March 6, 2012.

Thereafter, in a February 2012 letter, the Veteran's representative requested that the Board hearing scheduled for March 6, 2012, be rescheduled due to the Veteran's unforeseen work schedule.  However, the hearing was not rescheduled and the Veteran's was noted as having not shown for the hearing.  

In June 2012, the Veteran sent a letter, via facsimile, requesting a travel board hearing, and enclosed copies of his representative's prior request to reschedule.  

In light of the above, the case must be remanded to the RO to reschedule the Veteran for a hearing before the Board.  See 38 C.F.R. § 20.700(a) (2011). 


Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for a Travel Board hearing before the Board.  The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


